Citation Nr: 1013124	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  08-12 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial disability rating for service-
connected posttraumatic stress disorder (PTSD) in excess of 
50 percent prior to July 18, 2008, and in excess of 70 
percent since July 18, 2008.

2.  Entitlement to a total disability evaluation for 
compensation purposes based on individual unemployability 
(TDIU).
 

ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1968 to February 
1973. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico which granted service connection for 
PTSD and assigned a 50 percent rating, effective from April 
10, 1997.  In a February 2009 rating decision, the RO 
increased the rating to 70 percent, effective from July 18, 
2008.      

The Board notes that the record raises an informal claim of 
entitlement to TDIU due to the Veteran's service-connected 
PTSD (see January 1998 Social Security Administration 
psychiatric evaluation).  The issue of whether entitlement 
to TDIU is warranted as a result of that disability is part 
and parcel of the increased rating claim.  See Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  Thus, the issues are as 
noted on the title page.

For purposes of clarification, the Board notes that during 
service the Veteran was a male.  After service, the Veteran 
underwent male-to-female sex reassignment surgery.  In order 
to limit the potential for confusion, the Board will refer 
to the Veteran in the female gender, including when 
describing events in service. 


FINDINGS OF FACT

1.  During the pendency of the appeal the Veteran's PTSD has 
been manifested by occupational and social impairment with 
deficiencies in most areas and the inability to establish 
and maintain effective relationships.  This evaluation meets 
the schedular requirement for assignment of a total 
disability rating based on individual unemployability.

2.  The Veteran has been unemployable by reason of the 
service-connected PTSD.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 70 
percent, but no more, for PTSD have been met.  38 U.S.C.A. § 
1155, 5103, 5103a, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1-4.14, 4.125-4.130, Diagnostic Code 9411 (2009).

2.  The criteria for assignment of a total disability rating 
based on individual unemployability have been met.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.340, 4.16(a), (b) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
VA is required to notify the appellant of the information 
and evidence not of record that is necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  The notice should also 
address the rating criteria or effective date provisions 
that are pertinent to the appellant's claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In cases such as this, where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service connection claim has 
been more than substantiated, it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has 
been fulfilled.  Dingess, 19 Vet. App. 473 (2006); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the 
burden of demonstrating any prejudice from defective notice 
with respect to the downstream elements.  Goodwin v. Peake, 
22 Vet. App. 128 (2008).  That burden has not been met in 
this case.  


Nevertheless, the record reflects that the appellant was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim such that the notice error 
did not affect the essential fairness of the adjudication 
now on appeal.  The appellant was notified that her claim 
was awarded with an effective date of April 10, 1997, the 
date of her claim, and an initial percent rating was 
assigned.  She was provided notice how to appeal that 
decision, and she did so.  She was provided a statement of 
the case that advised her of the applicable law and criteria 
required for a higher rating and she demonstrated her actual 
knowledge of what was required to substantiate a higher 
rating in her argument included on her Substantive Appeal.  
Although she was not provided pre-adjudicatory notice that 
she would be assigned an effective date in accordance with 
the facts found as required by Dingess, she was assigned the 
date of the claim as an effective date, the earliest 
permitted by law.  38 U.S.C.A. § 5110(a).  

Thus, based on the record as a whole, the Board finds that a 
reasonable person would have understood from the information 
that VA provided to the appellant what was necessary to 
substantiate her claim, and as such, that she had a 
meaningful opportunity to participate in the adjudication of 
her claim such that the essential fairness of the 
adjudication was not affected.  Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), vacated on other grounds sub nom.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (fed. Cir. 2009).  

As for the duty to assist, the Board finds that all 
necessary assistance has been provided to the Veteran, 
whereas VA has obtained service treatment records, VA 
outpatient treatment records, private treatment records, 
Social Security Administration records, afforded the Veteran 
examinations, obtained medical opinions as to the etiology 
of her disability, and assisted the Veteran in obtaining 
evidence.  

Regarding the Veteran's claim of entitlement to TDIU, the 
Board is granting full benefits sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.   
Based on the foregoing, all known and available records 
relevant to the issues on appeal have been obtained and 
associated with the Veteran's claims file, and the Veteran 
has not contended otherwise. 

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

PTSD

The Veteran maintains that she is entitled to an initial 
disability evaluation for her service-connected PTSD in 
excess of 50 percent, prior to July 18, 2008, and in excess 
of 70 percent since July 18, 2008.  In that regard, 
disability evaluations are determined by the application of 
a schedule of ratings, which are based on the average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  

The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7.  Moreover, while 
the Board must consider the veteran's medical history as 
required by various provisions under 38 C.F.R. Part 4, 
including sections 4.2, the regulations do not give past 
medical reports precedence over current findings.  Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

The appeal stems from an initial rating, thus, VA must frame 
and consider the issue as to whether separate or "staged" 
ratings may be assigned for any or all of the retroactive 
period from the effective date of the grant of service 
connection to a prospective rating.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  

In the March 2007 rating decision on appeal, the RO granted 
service connection for PTSD and assigned a 50 percent rating 
pursuant to 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411, 
effective April 10, 1997, the date of claim.  The Veteran 
perfected an appeal as to the rating and in a February 2009 
rating decision, the RO increased the rating to 70 percent, 
effective July 18, 2008.  

Under the General Rating Formula for Mental Disorders, PTSD 
is evaluated as 50 percent disabling when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; 
panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short and long 
term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining effective 
work and social relationships.  38 C.F.R. § 4.130, DC 9411.

A 70 percent rating is assigned when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, mood, 
due to such symptoms as:  suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships.  Id.

A 100 percent rating is indicative of total occupational and 
social impairment due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss of names of close relatives, own 
occupation or own name.  Id. 

The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).  A GAF score of 41 to 50 is defined 
as denoting serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifter) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A 
score of 51 to 60 is defined as indicating moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A GAF score of 61 to 
70 is indicative of some mild symptoms (e.g., depressed mood 
and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  See Carpenter v. Brown, 8 Vet. App. 240 
(1995).

Evidence relevant to the severity of the Veteran's PTSD 
includes a January 1998 Social Security Administration (SSA) 
psychiatric evaluation, an October 1999 VA examination, a 
May 2001 VA outpatient treatment record, VA outpatient 
treatment records dated from February 2004 to July 2004, an 
August 2005 VA examination, a February 2006 VA opinion 
examination, VA outpatient treatment records dated in June 
2007, and a July 2008 VA examination.  

In January 1998, the Veteran under went a SSA psychiatric 
evaluation.  At the time, the Veteran reported that she has 
been unemployed for the past ten years, as her last position 
was as a motel manger in Portland, Oregon.  The Veteran 
further indicated that she cannot work because at a point, 
she "wants to hurt people," explaining that she cannot 
"tolerate" the behavior of others.  

On examination, the Veteran was appropriately dressed, 
however, not groomed.  She was cooperative and friendly and 
mental status revealed orientation and good judgment.  Her 
thoughts progressed in a logical and coherent manner, 
however, her mood was depressed.  There were no paranoid 
ideations or suicidal ideations.  The examiner noted that 
the Veteran acknowledged a history of violence and 
determined that that the Veteran has been in situations 
where she has taken unnecessary risks with thoughts of 
possible self-harm.  

The examiner diagnosed the Veteran with PTSD and bipolar 
disorder.  The examiner opined that the prognosis for the 
Veteran, without treatment, is guarded; and with treatment, 
is fair.  The examiner noted the Veteran's ability to 
understand and remember basic instructions, as well as the 
ability to concentrate, however, opined the Veteran's 
potential for sustained work activity would be poor due to 
his mood disorder and PTSD and assigned a GAF of 40, noting 
major impairment in both social relations and occupational 
functioning.  The examiner further indicated, that for the 
same reasons, the Veteran would have problems interacting 
with coworkers and adapting to changes in the work place.  

In a July 1998 VA outpatient neurological treatment note, 
the Veteran's history of PTSD is noted.  On examination, the 
Veteran was oriented to person, place, and time.  Her mood 
was generally constricted and appeared reflective of 
depressed mood.  The examiner recommended that the Veteran 
continue to receive psychiatric intervention.  

At the time of an October 1999 VA examination, the Veteran 
reported experiencing frequent dreams of combat, flashbacks 
to Vietnam, and often dives for cover when she hears a loud 
noise.  The Veteran stated that she experiences problems 
with insomnia, irritability, and angry outbursts.  The 
Veteran reports that she has lost all interest in life, 
aside from watching television and reading her bible.  She 
has no friends and reports having trouble sustaining any 
type of relationship.  The Veteran reported that she does 
not work, as she generally feels that she is unable to 
tolerate the stress of regular employment.  

On mental status examination, the Veteran was poorly 
groomed; she had long stringy hair, however, was pleasant 
and cooperative.  Her affect was mild and depressed, but her 
thought processes were logical, linear, and goal-oriented.  
The Veteran denied suicidal or violent ideation.  Her 
insight and judgment were intact.  Her memory and 
concentration were impaired.  

Upon review of the Veteran's claims file and medical 
records, the examiner diagnosed the Veteran with PTSD and 
bipolar disorder and assigned a GAF of 60.  The examiner 
reported that the Veteran has chronic mental illness, is 
socially isolated, functions poorly in her social life, has 
severe financial difficulties, and essentially no social 
support.  The examiner noted the Veteran's employment 
history to be very poor, and indicated that it could be 
secondary to her PTSD.   

In a May 2001 VA outpatient treatment note, the Veteran is 
seeking treatment for her irritability.  She provides a 
history of PTSD and indicated that she is currently 
receiving SSA disability for bipolar disorder, as well as 
PTSD.  On examination, the Veteran is noted to be depressed 
and irritable.  The examiner assigned the Veteran a GAF of 
40.       

VA outpatient treatment notes in February 2004 indicate that 
the Veteran has GAF scores ranging from 47 to 54.  

In a July 2004 VA outpatient treatment note, the examiner 
noted the Veteran's exaggerated startled response, 
hypervigilance, intrusive memories, and anger, providing a 
diagnosis of PTSD from both child trauma and combat.  

The report of an August 2005 VA examination included the 
Veteran's report that she has been attempting to live off of 
her disability income for the past eight years.  She 
indicated that while she has two sons, she has not been able 
to maintain a relationship with them, as she has been 
extremely depressed. The Veteran reported that she has been 
suicidal throughout the years, until the past two years, 
currently denying suicidal and homicidal ideation.   

On mental status examination, the Veteran was fully oriented 
and adequately groomed.  There was no impairment of thought 
processes or communication, nor was there evidence of 
delusions or hallucinations.  The Veteran's speech and tone 
were within normal limits.  The Veteran's mood was euthymic 
and his affect was congruent.  

Upon review of the Veteran's claims file and medical 
records, the examiner diagnosed the Veteran with chronic 
PTSD, moderate polysubstance dependence in early remission, 
and gender identity disorder and assigned a GAF of 45.  The 
examiner opined that the Veteran meets the DSM-IV criteria 
for moderate chronic PTSD related to both childhood abuse 
and trauma experienced while serving in the military during 
the Vietnam War.  The examiner further opined that it is 
impossible to determine the levels of impact of the 
Veteran's childhood experiences versus the trauma he 
experienced in service.  The examiner indicated that 
research shows that individuals that have suffered prior 
trauma are at higher risk of developing PTSD from combat 
than those who have not experienced such trauma.  Likewise, 
individuals that are not fortunate enough to have an 
adequate amount of social support from family and friends 
upon return, fair worse.  The examiner opined, that 
certainly, this Veteran's military experience greatly 
contributed to her mental health difficulties and is an 
enormous portion of the development of her chronic PTSD and 
related homelessness and substance abuse difficulties.  The 
combination of the these disorders has led to devastating 
consequences for the Veteran, in that she has never held a 
job for any significant amount of time and has never been 
able to establish a lasting intimate relationship with a 
significant other, her children, or even close friends.  
While the Veteran reports that she is not suicidal, she has 
battled with such ideation for most of her adult life, and 
it is likely that this will become an issue in the future.  
The examiner stated, in his strong opinion, the Veteran will 
not be able to work at a level that will allow her to 
support herself, and that she is in need of substantial 
support to maintain even baseline social and economic 
functioning.  In a February 2006 addendum, the examiner 
provided the opinion that the Veteran's PTSD was related to 
service. 

In a June 2007 VA vocational treatment note, the Veteran 
reports that she has been unemployed since 1990 due to the 
stress of employment and having to get along with others.  
The Veteran reports psychiatric distress from PTSD, as well 
as depression and anxiety that may interfere with her 
opportunity for vocational success.  

The report of a July 2008 VA examination noted that the 
Veteran was transgender, male to female.  At the time, the 
Veteran reported that she has been unemployed for decades.  
The Veteran indicated that she has no social relationships 
and is estranged from her family.  

On mental status examination, the Veteran was alert and 
oriented.  She did not have formal thought disorders, 
delusions, or hallucinations.  She was pleasant and 
cooperative, not suicidal or homicidal.  She had a chronic 
level of anxiety.  She was not obsessive or delusional.  

Upon review of the Veteran's medical file, the examiner 
diagnosed the Veteran with chronic PTSD and assigned a GAF 
of 40.  Regarding the Veteran's PTSD symptoms, the examiner 
noted that she has distressing thoughts almost daily, 
whereas she reacts to loud noises, and feels her heart 
racing due to anxiety.  The Veteran has avoidance symptoms; 
specifically, she avoids people, places and conversations 
that remind her of Vietnam.  She is detached from people, as 
she has no friends and is not close with her family.  The 
Veteran is irritable, has outbursts of anger, and is 
hypervigilant.  The Veteran leads a very limited life with 
no social interactions, aside from coming to VA for 
treatment.  The examiner opined that the Veteran has marked 
problems in most areas of her life, as she has a very 
limited lifestyle.  The examiner further opined that the 
Veteran's GAF score of 40 is due to her PTSD symptoms, as 
her marijuana use is secondary to PTSD and her transgender 
identity disorder is not a significant reason for her poor 
functioning.  The examiner opined that the Veteran is 
unemployable and has total occupational and social inability 
to function due to her PTSD.  The examiner further indicated 
that the Veteran's PTSD symptoms are worse than were two 
years prior, as her PTSD is chronic and the prognosis is 
poor since she has had this disorder since the early 1960's.            

After a careful review of the objective medical evidence the 
Board finds that the evidence supports a grant of an initial 
70 percent disability evaluation for the Veteran's PTSD, 
effective from the date of claim, April 10, 1997.  The 
evidence shows the Veteran has experienced significant 
impairment due to her PTSD for the entire appeal period.  

Specifically, the January 1998 SSA examiner diagnosed the 
Veteran with PTSD and assigned a GAF of 40, indicating that 
prognosis for the Veteran, without treatment, is guarded; 
and with treatment, is fair.  Although the October 1999 VA 
examination reported the Veteran's GAF score as 60, which is 
indicative of moderate symptoms, such as moderate difficulty 
in social and occupational functioning, the examiner 
reported that the Veteran has chronic mental illness, is 
socially isolated, functions poorly in her social life, has 
severe financial difficulties, and essentially no social 
support.  Moreover, the  August 2005 VA examiner diagnosed 
the Veteran with chronic PTSD and assigned a GAF of 45, 
opining that she meets the DSM-IV criteria for moderate 
chronic PTSD related to both childhood abuse and trauma 
experienced while serving in the military during the Vietnam 
war.  Furthermore, the July 2008 examiner diagnosed the 
Veteran with chronic PTSD and assigned a GAF of 40, noting 
her irritability, outbursts of anger, and hypervigilance, 
concluding that the Veteran leads a very limited life with 
no social interactions.  Thus, the Board finds occupational 
and social impairment with deficiencies in most areas.  

While there may be evidence that the Veteran's 
symptomatology is not solely due to her PTSD, specifically, 
as noted above, both the January 1998 SSA and August 2005 VA 
examiners did not specifically determine if her 
symptomatology is associated with her PTSD, mood disorder, 
or polysubstance disorder.  The July 2008 VA examination 
included that examiner's opinion that the GAF score of 40 is 
due to PTSD.  Therefore, resolving reasonable doubt in the 
Veteran's favor, all psychiatric symptoms can be attributed 
to the service-connected PTSD.  See Mittleider v. West, 11 
Vet. App. 184, 182 (1998); see also 38 C.F.R. § 3.102. 

In evaluating this claim, the Board notes that the Veteran's 
symptoms have been consistent throughout the rating period 
on appeal, thus a 70 percent evaluation for PTSD is 
warranted; however, the Board finds that the evidence does 
not show the symptomatology required for a 100 percent 
rating under the rating schedule at any time during the 
appeal period.  Without evidence of total occupational and 
social impairment, due to such symptoms as gross impairment 
in thought processes or communication, persistent delusions 
or hallucinations, intermittent inability to perform 
activities of daily living, or memory loss of vital 
information, a total schedular rating for PTSD is not 
warranted for any period during the appeal.  While the Board 
acknowledges that the July 2008 VA examiner opined that the 
Veteran is unemployable and has total occupational and 
social inability to function due to her PTSD and that her 
PTSD symptoms have worsened over the past two years, the 
objective medical evidence at the time of examination and 
throughout the rating period on appeal does not demonstrate 
that the Veteran has total occupational and social 
impairment due to gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living; disorientation to time or place; or memory 
loss of names of close relatives, own occupation or own 
name.  Indeed, the July 2008 examination revealed that the 
Veteran was alert and oriented, without formal thought 
disorders, delusions, or hallucinations, as well as pleasant 
and cooperative, not suicidal or homicidal, and not 
obsessive or delusional.  Consequently, the Board finds that 
the total disability picture warrants a 70 percent 
evaluation but no more.

TDIU

The Veteran contends that she is unemployable due to her 
service-connected PTSD.  Furthermore, the record supports 
the Veteran's contention of unemployability due to her PTSD.  
In the January 1998 SSA examination report, the examiner 
noted the Veteran's assertion that her last period of 
regular employment was approximately ten years ago.  The 
examiner diagnosed the Veteran with PTSD and bipolar 
disorder and opined, from a psychiatric perspective, the 
Veteran's potential for sustained work would be poor.  

Once a Veteran submits evidence of a medical disability, 
makes a claim for the highest rating possible, and submits 
evidence of unemployability, VA must consider entitlement to 
TDIU.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. 
Cir. 2001).  In March 2008, the RO denied entitlement to 
TDIU and the Veteran did not appeal the decision.  Although 
the issue of TDIU has not been certified on appeal, the 
Board does have jurisdiction to decide the claim.  The 
question of entitlement to TDIU may be considered as a 
component of an appealed increased rating claim if the TDIU 
claim is based solely upon the disability or disabilities 
that are the subject of the increased rating claim.  See 
VAOGCPREC 6-96.  See also 38 U.S.C.A. § 7104(c); 38 C.F.R. § 
14.507 (2009).  In the present case, the Veteran contends 
that her PTSD renders her unemployable; she has submitted 
evidence in support of this contention.  Accordingly, the 
Board concludes that it does have jurisdiction over the 
issue of the Veteran's entitlement to TDIU, and that issue 
has been added, as listed above.  See Rice, 22 Vet. App. at 
449.

VA may assign TDIU when a veteran is unable to secure or 
follow a substantially gainful occupation as a result of a 
service-connected disability rated at 60 percent or more, 
or, if there are two or more disabilities, when at least one 
is rated at 40 percent or more with sufficient additional 
service connected disability to bring the combination to 70 
percent or more.  38 C.F.R. § 4.16(a).  

Service connection is in effect for the following 
disabilities: left ear hearing loss, evaluated as zero 
percent disabling; tinnitus, evaluated as zero percent 
disabling; and PTSD, now evaluated as 70 percent disabling 
since April 10, 1997.  She therefore meets the threshold 
requirement for TDIU eligibility since April 10, 1997.  
Thus, the sole question is whether she is unable to secure 
or follow a substantially gainful occupation as a result of 
such disability.

The January 1998 SSA examination report includes the 
Veteran's report that she has a high school education and 
had last worked ten years ago as a manager of a motel for a 
year and a half.  She reported that she has not worked since 
that time due to her inability to tolerate that stress of 
work.  The examiner opined, from a psychiatric perspective, 
the Veteran's potential for sustained work would be poor.

In a June 2007 VA vocational treatment note, the Veteran 
reported that she has been unemployed since 1990 due to the 
stress of employment and having to get along with others.  
The Veteran indicated that she has psychiatric distress from 
PTSD, as well as depression and anxiety that may interfere 
with her opportunity for vocational success.  

The Veteran was afforded VA examinations for her service-
connected PTSD in October 1999, August 2005, and July 2008.  
At the time of the October 1999 examination, the Veteran 
indicated that she cannot work due to her inability to get 
along with others, as well as due to the general stress of 
employment.  The examiner found the Veteran's employment 
history to be very poor, and indicated that it could be 
secondary to her PTSD.  The August 2005 examination report 
indicates that the Veteran has not worked and has been 
attempting to live off of her disability for the past eight 
years.  The examiner determined that the combination of the 
Veteran's disorders, including PTSD, has led to devastating 
consequences for the Veteran in that she has never held a 
job for any significant amount of time.  The examiner 
further stated, in his strong opinion, the Veteran will not 
be able to work at a level that will allow her to support 
herself, and that she is in need of substantial support to 
maintain even baseline social and economic functioning.  The 
July 2008 examination report indicates that the Veteran has 
been unable to work since she returned from Vietnam.  The 
examiner opined that the Veteran is unemployable and has 
total occupational and social inability to function due to 
her PTSD.

The aforementioned VA examinations, as well as the SSA 
examination demonstrate that the Veteran has not been 
working due to her service-connected PTSD.  As such, the 
Board finds that these facts provide a plausible basis to 
conclude that the Veteran is unable to secure substantially 
gainful employment as a result of her service-connected 
PTSD.  See 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 49.


ORDER

Entitlement to an initial rating of 70 percent for service-
connected PTSD is granted, effective from April 10, 1997.

Entitlement to an initial rating in excess of 70 percent for 
service-connected from July 18, 2008, is denied. 

Entitlement to a TDIU is granted.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


